Case 2:21-cv-00030 Document 1-1 Filed 01/13/21 Page 1 of 12 PageID #: 7




               EXHIBIT A
Jan. 1 3.Case    1 1:06AM   Kanawha
          202 1 2:21-cv-00030       Co. Circuit
                               Document         Clerk01/13/21 Page 2 of 12 No.
                                         1-1 Filed                             2966 #:P.8
                                                                           PageID
                      Case 2:21-cv-00030 Document 1-1 Filed 01/13/21 Page 3 of 12 PageID #: 9

                         H^cst k'trginta
                                                            (/DEFAULT.ASPX)
                                                       s

                                                                                       Civil
                                                                              Case Information
                                                       Thirteenth Judicial Circuit of Kanawha County



                                                                                   20-C-1066

                                                                          ludge: CARRIE WEBSTER
                                             LUCINDA 3ARRELL VS. SECURITAS SECURITY SERVICES USA, INC.



     Plaintiff(s)

                                           Plaintiff Attorneyf£.).

     JARRELL, LUCINDA
                                                JOHN-MARK ATKINSON


     Defendant(s)

                                           Defendant Attorney(s.).

     INC., SECURITAS SECU
    SECURITAS SECURITY SERVICES US
                                                                       N/A


    Date Filed: 12/14/2020
    Case Type: DISCRIMINATION
    Appealed: 0
    Final Order Date: N/A
    Statistical Close Date: N/A




    Line          Date                    Action / Result

    0001          12/14/2020               ♦CASE INFO SHEET; C; SUM & 1 CPY; F FEE; $200

    0002          12/28/2020              @ LET FR SS DTD 12/22/20; SUM W/RET (12/22/20 SS) AS TO SECURITA

    0003                                  SECURITY SERVICES USA INC




These materials have been prepared by the Office of the Clerk of the various Circuit Courts from original sources and data believed to be reliable. The information
contained herein, however, has not been independently verified by the Office of the Clerk or Software Computer Group, Incorporated. The Office of the Clerk of the
Circuit Courts and Software Computer Group, Inc. assume no liability for the accuracy, completeness, or timeliness of the information contained herein.

Software Computer Group | PO Box 27 | Fraziers Bottom WV 25082
Case 2:21-cv-00030 Document 1-1 Filed 01/13/21 Page 4 of 12 PageID #: 10


 CT Corporation                                                                                       Service of Process
                                                                                                      Transmittal
                                                                                                      12/28/2020
                                                                                                      CT Log Number 538800075
  TO:         Josiah Rocha
              Securitas Security Services USA, Inc.
              4330 Park Terrace Dr
              Westlake Village, CA 91361-4630


  RE:         Process Served in West Virginia

  FOR:        Securitas Security Services USA, Inc. (Domestic State: DE)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                                   LUCINDA JARRELL, PLTF. vs. SECURITAS SECURITY SERVICES USA, INC., DFT.
  DOCUMENT(S) SERVED:                               -
 COURT/AGENCY:                                      None Specified
                                                    Case #20C 1066
 NATURE OF ACTION:                                  Employee Litigation - Wrongful Termination
 ON WHOM PROCESS WAS SERVED:                        National Registered Agents, Inc., Charleston, WV
 DATE AND HOUR OF SERVICE:                          By Certified Mail on 12/28/2020 postmarked on 12/23/2020
 JURISDICTION SERVED :                              West Virginia
 APPEARANCE OR ANSWER DUE:                          None Specified
 ATTORNEY(S) / SENDER(S):                           None Specified
 ACTION ITEMS:                                      CT has retained the current log, Retain Date: 12/28/2020, Expected Purge Date:
                                                    01/27/2021

                                                    Image SOP

                                                    Email Notification, Josiah Rocha JOSIAH.ROCHA@SECURITASINC.COM

                                                    Email Notification, Laura Polte Laura.Polte@securitasinc.com

                                                    Email Notification, Cortney Sigman cortney.sigman@securitasinc.com


 REGISTERED AGENT ADDRESS:                         National Registered Agents, Inc.
                                                   1627 Quarrier St
                                                   Charleston, WV 25311
                                                   866-331-2303
                                                   CentralTeam 1 @wolterskluwer.com
 The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
 relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
 of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
 advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
 therein.




                                                                                                     Page 1 of 1 / NK
Case 2:21-cv-00030 Document 1-1 Filed 01/13/21 Page 5 of 12 PageID #: 11
        Case 2:21-cv-00030 Document 1-1 Filed 01/13/21 Page 6 of 12 PageID #: 12


 Office of the Secretary of State
 Building 1 Suite 157-K
 1900 Kanawha Blvd E.
 Charleston, WV 25305


                         USPS CERTIFIED MAIL™



                                                                                                     Mac Warner
                                                                                                  Secretary of State
                                                                                                 State of West Virginia
                                                                                               Phone: 304-558-6000
                     9214 8901 1251 3410 0002 9711 65
                                                                                                        886-767-8683
                                                                                                     Visit us online:
                                                                                                     www.wvsoa.oom
SECURITAS SECURITY SERVICES USA, INC.
NATIONAL REGISTERED AGENTS, INC.
1627 QUARRIER STREET
CHARLESTON, WV 25311




    Control Number: 268104                                                      Agent: NATIONAL REGISTERED AGENTS
                                                                                       INC.
             Defendant: SECURITAS SECURITY SERVICES                           County: Kanawha
                        USA, INC.
                        1627 QUARRIER STREET                             Civil Action: 20-C-1066
                        CHARLESTON, WV 25311 US                    Certified Number: 92148901125134100002971165
                                                                        Service Date: 12/22/2020


I am enclosing:

       1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, I have accepted
service of process in the name and on behalf of your corporation.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process- in the name and on behalf of your corporation as your attorney-in-fact. Please address any questions about this
document directly to the court or the plaintiffs attorney, shown in the enclosed paper, not to the Secretary of State's office.




Sincerely,




Mac Warner
Secretary of State
Jan. 1Case
      3.20212:21-cv-00030
              1 1:06AM     Document
                         Kanawha     1-1 Filed
                                 Co. Circuit    01/13/21 Page 7 of 12 PageID
                                             Clerk                    No. 2966 #: P.13 3



      IN THE CTRCUFJ’ COURT OF                             KANAWHA                       COUNTY, WES TAIRGINIA

                                    Cl VIL CASE INFORMATION STATEMENT
                                     (Civil Cases Other than Domestic Relations)
I. CASE STYLE:                                                            Case No.
Plain liff(s)
LUCINDA JARRELL
                                                                                                                            %?/
                                                                                                                                        PlantiiTs Phon

vs.                                                             Days to
Deien da nt(s)                                                  Answer             Type of Service
SECURITAS SECURI TY SERVICES USA, INC.                              30         Secretary of State
Name
                                                               Defendant's Phone:
Street Address

City, Stale, Zip Code

11. TYPE OF CASE:
        General Civil                                                                            Adoption
      O Mass Litigation [As defined in T.C.R. 1.6.04(a)]                                 Q       Administrative Agency Appeal
        EJ Asbestos                                                                      Q       civil Appeal from Magistrate Court
        O FELA Asbestos                                                                  f ~]    Miscellaneous Civil Petition
        I”] Other;                                                                       Q       Mental Hygiene
          Habeas Corpus/Other Extraordinary \Viit                                        | | Guardianship
      [71 Other: Employment                                                              Q Medical Malpractice

HI. JURY DEMAND: [71 Yes                     No CASE WILL BE READY FOR TRIAL BY (Month/Ycar);                           12 / 2021

TV. DO YOU OR ANY                      i IF YES, PLEASE SPECIFY:
    OF YOUR CLIENTS                    ■    Wheelchair accessible hearing room and other facilites
    OR WITNESSES                       ■ O Reader or other auxiliary aid for the visually impaired
    IN THIS CASE                       : | | Interpreter or other auxiliary aid for the deaf and hard of hearing
    REQUIRE SPECIAL
                                       :     Spokesperson or other auxiliary aid for the speech impaired
    ACCOMMODATIONS?
                                       ; Cl Foreign language interprcter-specify language:                      _ __________
          Yes 0 No                     i [71 Other;


Attorney Name: John-Mark Atkinson/Mark A. Atkinson                            ■ Representing;
lirm: ATKINSON & POLAK. PI.I.C                                                 ; [3 Plaintiff                □Defendant
Address: P O. Box 549, Chat lesion, WV 25322-0549                              i       Cross-Defendant           Cross-Complainant
Telephone: (304) 346-510()                                                     I       3rd-Pany Plaintiff [~~] 3rd-Party Defendant

      Proceeding Withoul an Attorney

Original and         3 copies of complaint encloscd/atlachcd.

 Dated:     12   /         /    2020              Signature:                                       Rent            IM     BOO
                                                                                                   lss.Smn.+X)eC>J   Ni>Sum. bs
SCA-C-IOD: Civil Case Information Statement (Other                                     atiotts      VtCl. to Any.   $20cm X
                                                                                                   ' Mailed CM/RM 71*5 elk X..
                                                                                                   __ Mulled to sos w/ck# _________
                                                                                                     .Sentto __ _ w/ckW __ SISindfX..
Case 2:21-cv-00030 Document 1-1 Filed 01/13/21 Page 8 of 12 PageID #: 14




       IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA



 LUCINDA JARRELL,

               Plaintiff,

 v.                                                  CIVIL ACTION NO.:            .(4 .
                                                                                          C/J
                                                                                          r-i
 SECURITAS SECURITY SERVICES USA, INC.;                                   -'P
                                                                          ^7:5


                Defendant.                                                T52

                                     SUMMONS
                                        ---------------------
                                                                           ZO—i
                                                                           er>
 TO THE ABOVE NAMED DEFENDANT:                   SECURITAS SECURIT^r’1
                                                     SERVICES USA, INC.
                                                 c/o National Registered Agents, Inc.
                                                 1627 Quarrier Street
                                                 Charleston, WV 25311-2124

        IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby
 summoned and required to serve upon Mark A. Atkinson and John-Mark Atkinson,
 plaintiffs attorneys, whose address is Post Office Box 549, Charleston, West Virginia,
 25322-0549, an answer, including any related counterclaim you may have, to the
 Complaint filed against you in the above-styled civil action, a true and exact copy of
 which is herewith delivered to you. You are required to serve your answer within 30
 days after service of this summons upon you, exclusive of the day of service. If you fail
 to do so, judgment by default will be taken against you for the relief demanded in the
 Complaint and you will be thereafter barred for asserting in another action any claim you
 may have which must be asserted by counterclaim in the above-styled civil action.

 DatedJcyjM/^O
                                                       Cathy S. Gatson, Clerk
                                                     Clerk of the Court


                                                     Deputy Clerk
Case 2:21-cv-00030 Document 1-1 Filed 01/13/21 Page 9 of 12 PageID #: 15




           IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VTC^IA                                         (J


                                                                                      Cot^^
    LUCINDA JARRELL.
                                                                                                       ^?Z
                    Plaintiff,


   V.                                                       CIVIL ACTION NO.:      oD-C-iDUU;
   SECURITAS SECURITY SERVICES USA, INC.;

                    Defendant.


                                            COMPLAINT


           1.       The plaintiff, Lucinda Jarrell, brings this action against the defendant for its

   discriminatory actions against the plaintiff.

                                              PARTIES

           2.       The plaintiff, Lucinda Jarrell, was at all times relevant herein, a resident of

   Putnam County, West Virginia.

           3.       The defendant Securitas Security Services USA, Inc. is a Delaware

   corporation and, at all times relevant herein, was doing business in Kanawha County, West

   Virginia.

                                            FACTS

           4.       The plaintiff, Lucinda Jarrell, is fifty-three years old.

           5.       The plaintiff, Lucinda Jarrell, is female.

           6.       The plaintiff, Lucinda Jarrell, was employed by the defendant for more than
                                                                   f



   fifteen years.



                                                   1
Case 2:21-cv-00030 Document 1-1 Filed 01/13/21 Page 10 of 12 PageID #: 16




           7.      Most recently, the plaintiff was employed by the defendant as a manager.

           8.      In the plaintiff’s district, there were eight managers.

           9.      The other seven managers in the plaintiffs district were male.

           10.    During her employment, Lucinda Jarrell consistently performed her duties

   in a satisfactory manner and met the reasonable expectations of her employer.

           11.    On or about August 3, 2020, the defendant willfully, maliciously and

   unlawfully terminated the plaintiffs employment.

           12.    The plaintiff, Lucinda Jarrell, was replaced in her employment with the

   defendanf by a male.

           13.    The male that replaced the plaintiff in her employment is significantly

   younger than the plaintiff.

                                 FIRST CAUSE OF ACTION

           14.     The plaintiff Lucinda Jarrell’s termination from her employment was based

   upon, in whole or in part, the plaintiffs age, in violation of the West Virginia Human

   Rights Act, West Virginia Code §5-11-9(1).


          15.     Asa direct and proximate result of the defendant’s actions, the plaintiff has

   suffered and will continue to suffer lost wages and benefits in an amount to be determined

   by thejury.

          16.     As a direct and proximate result of the defendant’s actions, the plaintiff is

   entitled to damages for indignity, embarrassment, humiliation, annoyance and

   inconvenience in an amount to be determined by the jury.

          17.     The defendant’s actions were willful and malicious and violated the West

   Virginia Human Rights Act entitling the plaintiff to attorney fees and costs pursuant to


                                                 2
Case 2:21-cv-00030 Document 1-1 Filed 01/13/21 Page 11 of 12 PageID #: 17




    West Virginia Code §5-11-13 and/or the decisions of the West Virginia Supreme Court of

    Appeals.

            18.    The defendant’s actions were reprehensible, willful, wanton, malicious,

    and/or undertaken with blatant and intentional disregard of the rights owed to the plaintiff,

   thereby entitling the plaintiff to punitive damages in an amount to be determined by the

   jury.

                                SECOND CAUSE OF ACTION

           19.     The plaintiff Lucinda Jarrell’s termination from her employment was based

   upon, in whole or in part, the plaintiff’s gender, in violation of the West Virginia Human

   Rights Act, West Virginia Code §5-11-9(1).


           20.     As a direct and proximate result of the defendant’s actions, the plaintiff has

   suffered and will continue to suffer lost wages and benefits in an amount to be determined

   by the jury.

           21.    Asa direct and proximate result of the defendant’s actions, the plaintiff is

   entitled to damages for indignity, embarrassment, humiliation, annoyance and

   inconvenience in an amount to be determined by the jury.

           22.    The defendant’s actions were willful and malicious and violated the West

   Virginia Human Rights Act entitling the plaintiff to attorney fees and costs pursuant to

   West Virginia Code §5-11-13 and/or the decisions of the West Virginia Supreme Court of

   Appeals.

           23.    The defendant’s actions were reprehensible, willful, wanton, malicious,

   and/or undertaken with blatant and intentional disregard of the rights owed to the plaintiff,




                                                 3
Case 2:21-cv-00030 Document 1-1 Filed 01/13/21 Page 12 of 12 PageID #: 18




    thereby entitling the plaintiff to punitive damages in an amount to be determined by the

   jury.

                                   PRAYER FOR RELIEF

           WHEREFORE, the plaintiff prays for the following relief:

           1.     Damages set forth in this Complaint, including lost wages and benefits,

   back pay, front pay, and damages for indignity, embarrassment, humiliation, annoyance,

   inconvenience, and punitive damages in an amount to be determined by the jury;

           2.     Prejudgment interest as provided by law;

           3.     Attorney fees and costs; and

           4.     Such further relief as this court may deem just and equitable.

           PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES TRIABLE TO A

   JURY.

                                                 LUCINDA JARRELL
                                                 By Counsel
                                                 fe^kA^Atkinso^WVSB #184)


                                                 John-Mark Atkinson (WVSB #12014)
                                                 ATKINSON & POLAK, PLLC
                                                 P.O. Box 549
                                                 Charleston, WV 25322-0549
                                                 (304) 346-5100




                                                 4
